                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
REMO HARRISON DANIELS,

                          Plaintiff,
      v.                                             Case No. 17-cv-681-pp

KYLE KELLER,
                        Defendant.
______________________________________________________________________________

   ORDER GRANTING PLAINTIFF’S MOTION TO CLARIFY (DKT. NO. 136)
______________________________________________________________________________

      Plaintiff Remo Harrison Daniels is a Wisconsin state inmate and is

representing himself in this civil rights lawsuit. On April 13, 2020, the court

granted summary judgment in favor of all but one of the defendants. Dkt. No.

134. The defendants conceded there were disputes of material fact with respect

to defendant Kyle Keller, dkt. no. 132 at 1, 2, and the court denied the

plaintiff’s motion to grant summary judgment against Keller, dkt. no. 134 at

15. Keller is the only remaining defendant.

      After receiving the court’s order, the plaintiff filed a letter, dkt. no. 135,

then a motion to clarify, dkt. no. 136, asking the court to explain why it

seemed (to him) that the court had granted summary judgment both for and

against defendant Dr. Kristina deBlanc. The court scheduled a telephonic

status conference to address that motion, and to talk about next steps in the

case. Dkt. No. 137. The plaintiff then filed a motion to stay the status

conference until the court clarified its order. Dkt. No. 138. The court denied




                                          1

           Case 2:17-cv-00681-PP Filed 06/01/20 Page 1 of 3 Document 142
that motion, indicating that it planned to address the motion to clarify at the

hearing (scheduled for May 26, 2020). Dkt. No. 139.

         The court conducted that hearing at 1:30 p.m. on May 26, 2020.

However, despite several attempts by the court’s staff, the court was not able to

successfully reach the plaintiff at Green Bay Correctional Institution, where he

is currently an inmate. The court obtained—and followed—the directions

provided by the prison for contacting the plaintiff for the hearing, but no call

placed by the court’s deputy was successful. The court spoke briefly with

counsel for the defendant and explained that given the circumstances, it

intended to address the plaintiff’s motion for clarification through a written

order.

         In his motion, the plaintiff asked the court to “explain whether Daniels or

[deBlanc] is entitled to summary judgment” because he believed the court

granted summary judgment in favor of both of them with respect to deBlanc’s

liability. Dkt. No. 136 at 2. He quoted a portion of the court’s decision which he

believed indicates that the court found that he was entitled to summary

judgment against DeBlanc. The portion of the court’s order that the plaintiff

quoted, however, was itself a quote—the court was quoting what the plaintiff

said in his own brief. See id. at 16 (citing Dkt. No. 92 at 6–7). Before inserting

the block quote from the plaintiff’s brief, the court wrote: “In his brief in

support of his motion for summary judgment, the plaintiff stated:” Dkt. No. 134

at 16.




                                          2

          Case 2:17-cv-00681-PP Filed 06/01/20 Page 2 of 3 Document 142
      After quoting his arguments, the court explained that the plaintiff’s

summary judgment brief differed from his complaint with respect to the date he

alleged deBlanc was deliberately indifferent. Id. It then went on to say that the

defendants did not address deBlanc in their response to the plaintiff’s motion

for summary judgment or in their brief in support of their own summary

judgment motion. Id. at 16–17. Despite this fact, the court found that deBlanc

was entitled to summary judgment because the plaintiff’s allegations against

her were based solely on his assumptions and because he did not describe any

harm he suffered as the result of the actions he assumed she took. Id. at 17.

The court did not rule that the plaintiff was entitled to summary judgment

against deBlanc; the court ruled that deBlanc is entitled to summary judgment

in her favor. Dkt. No. 134 at 16–17. That was and remains the court’s finding.

      The court will schedule another telephone status conference to discuss

the next steps in the case. The court will mail the plaintiff notice of the date

and time of that hearing once it is set.

      The court GRANTS the plaintiff’s motion to clarify. Dkt. No. 136.

      Dated in Milwaukee, Wisconsin, this 1st day of June, 2020.

                                      BY THE COURT:


                                      __________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                           3

        Case 2:17-cv-00681-PP Filed 06/01/20 Page 3 of 3 Document 142
